DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the parent application 15/209233 with respect to the previously set forth rejections of the claims in the parent application are considered pertinent to the allowable claims in this application.  Specifically, the inclusion of limitations directed a determination that the second temperature set point overrides the first temperature set point based on a determination that the temperature difference between the first temperature set point and the second temperature set point is less than a maximum temperature change limit in combination with the other previously recited limitations is found to overcome the prior art.    Additionally, Applicant’s remarks concerning the IDS were found persuasive in view of the submission of the new IDS including the missing references.  Applicant’s amendment has overcome the claim objections set forth by Examiner.  Regarding the 112(f) interpretation, Applicant’s amendment to claim 1 is accepted, with the understanding that the terms “first” and “second” added to the claims are used as a naming convention to refer to component(s) associated with the respective first or second cooling system.  Examiner notes that other than for claim 1 and its dependents, the 112(f) interpretation set forth in the previous Office Action would continue to be understood as applicable.  Applicant’s remarks regarding the Double Patenting rejections are acknowledged but are moot in view of the filing of the terminal disclaimer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763